[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                               No. 11-11734                   NOVEMBER 2, 2011
                           Non-Argument Calendar                 JOHN LEY
                                                                  CLERK
                         ________________________

                    D.C. Docket No. 1:00-cr-00199-FAM-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JEFFREY SMITH,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (November 2, 2011)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

     In United States v. Mosley, 103 F. App’x 665 (11th Cir. 2004), aff’d on
remand, 143 F. App’x 297 (11th Cir. 2005), we affirmed Jeffrey Smith’s

convictions with carjacking resulting in death and use of a firearm in connection

with that crime. On February 7, 2011, Smith, proceeding pro se, moved the district

court pursuant to Federal Rule of Criminal Procedure 6(e)(3)(E)(ii) for disclosure

of all grand jury transcripts relevant to his indictment for those offenses. He

argued that such disclosure was necessary because of the lack of direct evidence

linking him to the carjacking or death. The court denied his motion, and he

appeals.

      On appeal, Smith argues that the district court abused its discretion in

denying his motion to compel disclosure because he demonstrated a “particularized

need” for the grand jury transcripts. He asserts that the transcripts may show that a

Government witness or codefendant admitted to the murder that took place in the

carjacking.

      We review a district court’s denial of a motion to disclose grand jury

materials for abuse of discretion. See United States v. Aisenberg, 358 F.3d 1327,

1338 (11th Cir. 2004) (reviewing the grant of disclosure of grand jury transcripts

for abuse of discretion). Pro se pleadings are held to a less stringent standard than

pleadings drafted by attorneys and will be liberally construed. Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998).



                                           2
        Generally, the policy of the law is to keep grand jury proceedings secret.

Aisenberg, 358 F.3d at 1346-47. Rule 6(e) of the Federal Rules of Criminal

Procedure codifies the expectation of secrecy for grand jury proceedings, except in

limited circumstances. See Fed.R.Crim.P. 6(e). In pertinent part, a district court

has express authority, pursuant to Rule 6(e), to authorize the disclosure of grand

jury matters: (i) if such disclosure is “preliminarily to or in connection with a

judicial proceeding;” or (ii) “at the request of a defendant who shows that a ground

may exist to dismiss the indictment because of a matter that occurred before the

grand jury.” Fed.R.Crim.P. 6(e)(3)(E)(i), (ii).1 For a request to be “preliminary to”

a judicial proceeding, the Supreme Court has held that this exception:

        contemplates only uses related fairly directly to some identifiable
        litigation, pending or anticipated. Thus, it is not enough to show that
        some litigation may emerge from the matter in which the material is to
        be used, or even that litigation is factually likely to emerge. The focus
        is on the actual use to be made of the material. If the primary purpose
        of disclosure is not to assist in preparation or conduct of a judicial
        proceeding, disclosure [ ] is not permitted.

United States v. Baggot, 463 U.S. 476, 480, 103 S.Ct. 3164, 3167, 77 L.E.2d 785

(1983). For a request to be “in connection with” a judicial proceeding, a

proceeding must already be pending. Id. at 479, 103 S.Ct. at 3166.



        1
        Sub-sections (iii)-(v) of Rule 6(e)(3)(E) also provide authority for a district court to disclose
grand jury matters, but these sub-sections refer only to disclosure made at the request of the
government, and thus, are not pertinent here. See Fed.R.Crim.P. 6(e)(3)(E)(iii)-(v).

                                                   3
      In addition, any party seeking grand jury matters under Rule 6(e) must show

that: (1) the material sought is needed to avoid possible injustice in another judicial

proceeding; (2) the need for disclosure is greater than the need for continued

secrecy; and (3) the request is structured to embrace only necessary material.

Douglas Oil Co. of Cal. v. Petrol Stops Northwest, 441 U.S. 211, 222, 99 S.Ct.

1667, 1674, 60 L.E.2d 156 (1979); Aisenberg, 358 F.3d at 1348. This court has

held that general allegations are insufficient, and that a party seeking grand jury

matters must instead show a “particularized need” for the material. United States

v. Burke, 856 F.2d 1492, 1496 (11th Cir. 1988).

      We have also recognized that “district courts have inherent power beyond

the literal wording of Rule 6(e)(3) to disclose grand jury material,” but noted that

such inherent authority is “exceedingly narrow and exists only in exceptional

circumstances.” Aisenberg, 358 F.3d at 1347.

      Here, Smith’s request for disclosure was not made in connection with a

pending judicial proceeding, nor does Smith identify any actual use of the

transcripts to support litigation he may commence. Therefore, his motion does not

satisfy the first exception contained in Rule 6(e). See Fed.R.Crim.P. 6(e)(3)(E)(i);

Baggot, 463 U.S. at 479-80, 103 S.Ct. at 3166-67.



                                           4
      Additionally, even if we assume that Smith had met the basic requirements

of Rule 6(e)(3)(E), he has failed to show a “particularized need” for the requested

transcripts. See Burke, 856 F.2d at 1496. Here, he has provided nothing more than

unsubstantiated claims and bare allegations to support his request. Moreover, even

if the grand jury transcripts contained testimony of a witness or codefendant

admitting to a murder, this would not avoid “a possible injustice” as to Smith

because his convictions were for carjacking with intent to cause death and serious

bodily harm, and for using a firearm during a crime of violence, not for murder.

See Douglas Oil, 441 U.S. at 222, 99 S.Ct. at 1674.

      AFFIRMED.




                                          5